internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to plr-101338-02 cc tege eoeg teb date date legend authority authority state dollar_figurea dollar_figureb dollar_figurec year date date dear this is in response to a request submitted by authority to void the form_8328 filed by authority on date and grant an extension of time pursuant to sec_301 of the procedure and administration regulations to file form_8328 carryforward election of unused private_activity_bond volume_cap to make a carryforward election under sec_146 of the internal_revenue_code the code for dollar_figurec in unused year volume_cap facts and representations you make the following factual representations under state law authority allocates certain of the state’s volume_cap and makes provisions to carryforward any of that volume_cap that is not used by the end of the year authority is also authorized under state law to issue private_activity_bonds on a conduit basis for certain types of qualified private_activity_bonds not including student_loan bonds on date authority adopted a resolution to carry forward dollar_figurea of the unused year volume_cap to finance student loans also on date authority allocated dollar_figureb of the dollar_figurea unused year volume_cap to authority to carryforward for the purpose of financing student loans authority did not allocate any of the remaining dollar_figurec dollar_figurea - dollar_figureb in unused volume_cap for year on date authority timely filed a form_8328 carryforward election of unused private_activity_bond volume_cap to carry forward dollar_figurea in year volume_cap to finance student loans subsequently authority received advice from bond counsel that its form_8328 was improper prior to filing a request for an extension of time to file a form_8328 the irs had not discovered the failure of authority to timely file a proper form_8328 the preparation and filing of the ruling_request followed the advice from counsel without unreasonable delay law and analysis except as otherwise provided sec_103 of the code provides that gross_income does not include interest on any state_or_local_bond sec_103 provides in part that sec_103 shall not apply to any private_activity_bond that is not a qualified_bond within the meaning of sec_141 generally under sec_141 of the code a private_activity_bond is not a qualified_bond unless the bond meets the volume_cap requirements of sec_146 sec_146 provides that a private_activity_bond issued as part of an issue meets the volume_cap requirements if the aggregate face_amount of the private_activity_bonds issued pursuant to such issue when added to the aggregate face_amount of tax- exempt private_activity_bonds previously issued by the issuing authority during the calendar_year does not exceed such authority’s volume_cap for the calendar_year sec_146 provides that if an issuing authority’s volume_cap for any calendar_year after exceeds the aggregate amount of tax-exempt private_activity_bonds issued during the calendar_year by the authority the authority may elect to treat all or any portion of the excess as a carryforward for one or more carryforward purposes sec_146 requires the issuing authority to identify the purpose for which the carryforward is elected and to specify the portion of the carryforward which is to be used for that purpose under sec_146 any election including any identification and specification contained therein once made shall be irrevocable the election is made by filing form_8328 with the internal_revenue_service center ogden ut under notice_89_12 1989_1_cb_633 form_8328 must be filed by the earlier of february of the calendar_year following the year in which the excess_amount arises or the date_of_issue of bonds issued pursuant to the carryforward election when a taxpayer makes an election that it is not entitled to make the election is invalid and the taxpayer is treated as if it had not made the election see 346_f2d_1016 9th cir taxpayer who elected method of reporting that was not available to taxpayer was not bound by election 97_tc_632 taxpayer who elected improper method of carrying over net operating losses was treated as not having made election sec_301_9100-1 of the procedure and administrative regulation provides in part that the commissioner of internal revenue has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulation or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements for automatic extensions in sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief will be granted if the taxpayer provides evidence establishing to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides in part that the taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer requests relief under that section before the failure to make the regulatory election is discovered by the irs sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability than if the election had been made timely taking into account the time_value_of_money authority had only dollar_figurec in unused and unallocated volume_cap for year it had allocated the remaining unused volume_cap dollar_figureb to authority nevertheless authority filed a form_8328 to carryforward the entire dollar_figurea in unused year volume_cap in addition the form_8328 elected to carryforward the dollar_figurea in volume_cap to finance student loans a purpose for which authority was not entitled to issue bonds under state law because authority made an election that it was not entitled to make the election is void before the irs discovered the failure authority filed a request for an extension of time to file a proper form_8328 for year the interest of the government will not be harmed by granting an extension of time to file a proper form_8328 conclusion based on the facts and representations submitted we conclude that the form_8328 filed by authority on date is void we further conclude that authority is granted an extension of time of days from the date of this letter_ruling to file a form_8328 to carry forward dollar_figurec in unused year volume_cap the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification upon examination except as specifically ruled above no opinion is expressed concerning this matter under any provision of the code or the regulations thereunder including sec_103 and sec_146 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to authority 1's authorized representative s sincerely yours assistant chief_counsel exempt_organizations employment_tax government entities by _____________________________ rebecca l harrigal chief tax exempt bonds branch
